Citation Nr: 0202932	
Decision Date: 03/29/02    Archive Date: 04/04/02	

DOCKET NO.  00-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to March 24, 1999, for 
a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel
INTRODUCTION

The veteran had active military service from February 1966 to 
February 1969.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision rendered in 
October 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), this case was forwarded to 
the Board for appellate consideration.

During the appellate process, the veteran requested a 
videoconference hearing before a Member of the Board; such a 
hearing was conducted before the undersigned on November 15, 
2001.  A transcript of that proceeding is now of record.  

At the personal hearing, the veteran submitted additional 
evidence and waived its review by the RO.  See 38 C.F.R. 
§ 20.1304(c) (2001).  The regulation governing the submission 
of additional evidence was recently amended.  See 66 Fed. 
Reg. 3,009-3,105 (Jan. 23, 2002) (to be codified as amended 
at 38 C.F.R. § 20.1304).  This amendment eliminates a 
claimant's right to initial RO consideration of new evidence, 
but given that the veteran specifically waived such 
consideration, the change has no effect on the veteran's 
claim in this case.  Pursuant to the former and revised 
regulation, the Board will consider the evidence in the first 
instance. 

In a June 2001 rating decision, the RO deferred adjudication 
of the issues of entitlement to service connection for 
diabetes mellitus secondary to Agent Orange exposure, 
entitlement to an increased evaluation for PTSD, and 
entitlement to individual unemployability.  Those issues have 
not been developed or certified for appeal, see 38 U.S.C.A. 
§ 7105 (West 1991), and they are not "inextricably 
intertwined" with the issue now on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  As such, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran originally filed an application for service 
connection for PTSD by correspondence received at the RO in 
June 1997.  

2.  By letter dated July 1, 1997, the RO requested the 
veteran to complete and return VA Form 21-526, Veteran's 
Application for Compensation or Pension, in order to complete 
the application process.

3.  The RO did not receive the veteran's VA Form 21-526 until 
March 24, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to March 24, 1999, 
for a grant of service connection for PTSD, have not been 
met.  38 U.S.C.A. §§ 5101, 5103, 5110 (West 1991); 38 C.F.R. 
§§ 3.151, 3.155, 3.158 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)), which 
applies to all pending claims for VA benefits, and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for benefits under the laws administered by VA.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and that are not yet final as of that date.  See 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions).  

According to this law, VA has a duty to notify the veteran 
and his representative of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA has indicated that, with the exception 
of the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined 
duties to notify and assist have been fulfilled.  In a rating 
decision, letter notifying the veteran of that decision, and 
statement of the case, the RO provided the veteran adequate 
notice as to the evidence needed to substantiate his claim.  
The RO also provided the veteran an opportunity to present 
testimony at a personal hearing, and during that hearing, the 
Board provided the veteran another opportunity to submit 
evidence in support of his claim.  The RO also obtained and 
developed all relevant facts necessary for an equitable 
resolution of the issue on appeal.  The veteran has not 
reported, and the Board is not aware of, any other evidence 
that needs to be obtained in support of the veteran's claim. 

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  In this case, there is no other information or 
assistance the VA can provide the veteran to aid in 
developing his claim.  Inasmuch as the RO has notified the 
veteran of the evidence needed to substantiate his claim and 
has obtained and fully developed all relevant evidence 
necessary for the equitable disposition of that claim, a 
Remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

The veteran contends that service connection should be 
granted for PTSD from June 10, 1997, the date that the RO 
received his original correspondence referring to PTSD.  In 
various statements and during the hearing before the 
undersigned, the veteran contended that he sent a facsimile 
of VA Form 21-526 to the RO on both June 10, 1998 and June 
11, 1998, but that this documentation was not associated with 
his claims file.  He asserted that these documents were 
facsimiled in a timely manner and that he should not be 
penalized because they were misplaced.

In cases where a claimant's application for benefits under 
the laws administered by VA is incomplete, the Secretary of 
Veterans Affairs shall notify the claimant of the evidence 
necessary to complete the application.  If such evidence is 
not received within one year from the date of such 
notification, no benefits may be paid or furnished by reason 
of such application, see 38 U.S.C.A. § 5103 (West 1991); 
38 C.F.R. § 3.155 (2001), and the claim becomes abandoned.  
See 38 C.F.R. § 3.158 (2001).  

In the instant case, the veteran's June 1997 application was 
incomplete; it was not accompanied by a form prescribed by 
the Secretary.  See 38 C.F.R. § 3.151(a) (2001).  The veteran 
does not contend otherwise.  The RO furnished the veteran the 
necessary application form by letters dated July 1, 1997 and 
October 14, 1997.  Those letters informed the veteran that 
his formal application must be received "by July 1, 1998; 
otherwise, benefits, if entitlement is established, may not 
be paid prior to the date of its receipt." 

As previously noted, the veteran contends that he, in fact, 
facsimiled the necessary application form to the RO in June 
1998, but that the RO lost the transmittal.  He alludes to a 
facsimile dated June 10, 1998, contained in his claims file, 
and notes that pages 2 and 3 are missing.  In addition, he 
alludes to a facsimile sent on July 11, 1998, containing 7 
pages, of which only page 7 is of record.  He argues that the 
VA Form 21-526, "a 4-page document," (emphasis added) was 
among the submitted evidence that has been misplaced through 
no fault of his own.  However, the record indicates 
otherwise.  As the veteran has acknowledged, the facsimile 
submitted to VA on June 10, 1998, contained 6 pages, of which 
only pages 2 and 3 are missing from the file.  In addition, 
pages 1, 4, 5, and 6 facsimiled on June 10, 1998, refer to 
Information in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD).  In effect, the 
statement submitted was intended to furnish specific 
information regarding the stressors that the veteran 
experienced while serving in the Republic of Vietnam.  There 
is no indication that this facsimile also included a 
four-page transmittal of a VA Form 21-526.  Similarly, the 
facsimile received on June 11, 1998, is a "Continued PTSD 
Attachment."  Again, there is no indication that the 
facsimile included a VA Form 21-526.  

At his personal hearing, the veteran also indicated that he 
had submitted a VA Form 9 that reflected five date stamps, 
and that the latest of these dates was used by VA in 
determining the date of its receipt.  He argued that this 
demonstrated carelessness by the RO in the way that it 
processed incoming claims, and that the VA Form 526 that he 
purports to have submitted in June 1998 may have been lost or 
misplaced as a result of such carelessness.  The date stamps 
contained on the document in question are significant, but 
not for the reasons stated by the veteran.  The veteran 
correctly observes that there are five date stamps on the 
document in question.  However, the earliest of these, i.e., 
August 30, 2000, indicates receipt of the document by the 
Oklahoma Department of Veterans Affairs.  

The Oklahoma Department of Veterans Affairs is not a 
subsidiary of the Department of Veterans Affairs.  Instead, 
it is a State organization established for the purpose of 
assisting veterans in submitting their claims to VA.  It 
appears from this that the veteran may have confused that 
State agency with VA, and submitted not only that, but other 
documents, to the State agency rather than directly to VA.  
In any case, the earliest date reflecting receipt by the RO 
of the veteran's formal application for service connection 
for PTSD is March 24, 1999.  Given that this is more than one 
year following the veteran's informal application and the 
subsequent request by RO that he formalize his claim, that 
date is the earliest date from which service connection for 
PTSD may be granted.

The veteran also refers to VA letters dated June 16, 1997, 
and June 17, 1998, both of which indicate that "[w]e have 
received your application for benefits," as proof that he 
submitted the necessary application to formalize his claim.  
A review of the claims file indicates that the former letter 
was sent in response to his original informal claim received 
by VA on June 10, 1997, while the latter letter was sent to 
him in response to the facsimile transmittals that he 
furnished on June 10, 1998 and June 11, 1998.  However, since 
none of the correspondence submitted by the veteran in either 
June 1997 or June 1998 reflects the submission of a formal 
application, there is nothing of record upon which to 
conclude that his original informal claim submitted in June 
1997 did not lapse as the result of abandonment.

In sum, the RO noted the veteran's original claim, which was 
received on June 10, 1997, to be informal in nature.  In 
response, on July 1, 1997, the RO asked the veteran to 
complete "the enclosed VA Form 21-526," and informed him that 
such application must be received by VA within one year "from 
the date of this letter."  Although the veteran submitted 
facsimiles on June 10, 1998 and June 11, 1998, there is no 
evidence that these documents contained the necessary 
application to formalize his claim.  Rather, the RO first 
received a formal claim, or a VA Form 21-526, from the 
veteran on March 24, 1999.  As such, March 24, 1999 is the 
earliest date from which entitlement to service connection 
for PTSD can be established.  

Inasmuch as the evidence of record fails to establish that 
the veteran submitted a claim for service connection for PTSD 
at any time prior to March 24, 1999, an earlier effective 
date for a grant of service connection for PTSD may not be 
assigned.  The preponderance of the evidence is against the 
veteran's claim; therefore the claim must be denied. 


ORDER

An effective date prior to March 24, 1999, for a grant of 
service connection for PTSD is denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  

? (2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

